                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 TRUSTEES OF THE BRICKLAYERS                :   Case No. 3:20-cv-398
 AND MASONS LOCAL NO. 22                    :
 PENSION PLAN,                              :
                                            :   Judge Michael J. Newman
        Plaintiffs,                         :
                                            :   Magistrate Judge Sharon L. Ovington
 vs.                                        :
 5 STAR MASONRY LLC,                        :
                                            :
        Defendant.


                                DECISION & ORDER

       This matter is before the Court sua sponte with regard to this Court’s April 28,

2021 Order directing Defendant 5 Star Masonry LLC to Show Cause why it should not

be held in contempt for failing to submit to a payroll audit as previously ordered under 29

U.S.C. § 1132(g)(2)(E). (Doc. #21; see Doc. #14). Defendant has failed to respond to that

Show Cause Order within the time allowed. Accordingly, pursuant to Fed.R. Civ.P.

70(e), 18 U.S.C. § 401, and this Court’s inherent authority to enforce its orders,

Defendant 5 Star Masonry LLC hereby is HELD IN CONTEMPT of this Court.

       Plaintiffs Trustees of the Bricklayers and Masons Local No. 22 Pension Plan

hereby are DIRECTED to submit to this Court, within 30 days of the date of this order, a

motion for any sanctions that they may request be imposed as a consequence of

Defendant’s contempt, including documentation supporting any request for attorney’s

fees, costs, expenses, assessment of damages, or monetary judgment.
       Further, this matter is set for an EVIDENTIARY HEARING before this Court on

Monday, July 12, 2021 at 10 a.m. for a determination of the sanctions to be imposed

against Defendant 5 Star Masonry LLC, at which time Defendant may appear to defend

against the sanctions Plaintiffs may request.

       SO ORDERED.

                                                s/Sharon L. Ovington
May 21, 2021
                                                Sharon L. Ovington
                                                United States Magistrate Judge
